Citation Nr: 0602151	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 30 percent disabling for surgical residuals and 
10 percent disabling for traumatic degenerative joint 
disease.  

2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling for instability and 10 percent 
disabling for arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from October 1985 until 
October 1988.  

The veteran was granted service connection for a left knee 
disability, denominated as residuals of a left knee surgery, 
in a November 1997 rating decision; a 20 percent disability 
rating was assigned.  

In November 1998, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for the service-connected left knee surgical residuals.  In 
an August 1999 rating decision, the RO granted the claim, 
increasing the rating from 20 percent to 30 percent.  

In January 2000, the RO received the veteran's claims of 
entitlement to service connection for a right knee disability 
and for an increased rating for his service- connected left 
knee disability.  In a June 2000 rating decision, the RO 
granted service connection for degenerative joint disease of 
the right knee, secondary to the service-connected left knee 
disability.  Service connection was also granted for 
traumatic degenerative joint disease of the left knee.  See 
38 C.F.R. § 4.25  [separate disabilities arising from a 
single disease entity are to be rated separately]; see also 
VAOPGCPREC 9-98 [if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. 
§ 4.59].  A 10 percent disability rating was assigned for 
arthritis of each knee under Diagnostic Codes 5010-5260.  The 
30 percent disability rating for surgical residuals of the 
left knee was continued under Diagnostic Code 5257.  

In May 2001, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
bilateral knee disabilities.  The March 2002 rating decision 
which is the basis for this appeal denied the veteran's 
claims.  The veteran disagreed with the March 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in October 2002.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  

The matter was previously before the Board in September 2004.  
At that time, the Board determined that a remand was in order 
and the matter was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  That 
development was completed, and the AMC issued a Supplemental 
Statement of the Case (SSOC) in July 2005.  

In July 2005, a separate rating for right knee instability 
was granted, and a 
10 percent disability rating was assigned therefor.  However, 
the matter of increased disability rating for the veteran's 
right knee disability remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  

The case has been returned to the Board for further appellate 
action.  




FINDINGS OF FACT

1.  The veteran's service-connected left knee disability 
manifests as limitation of motion to 5 degrees extension and 
55 degrees of flexion with reports of pain, and 
x-ray evidence of degenerative joint disease.  There is not 
of record competent medical evidence showing ankylosis, 
significant scarring, significant tenderness or swelling.  

2.   The veteran's service-connected right knee disability 
manifests as limitation of motion to 5 degrees extension and 
80 degrees of flexion, with reports of pain, and x-ray 
evidence of degenerative joint disease.  There is not of 
record competent medical evidence showing ankylosis, 
significant scarring, significant tenderness or swelling.  
 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2005).  

2.  The criteria for an increased rating for the veteran's 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his bilateral knee disabilities.  Essentially he contends 
that the symptomatology associated with his knee disabilities 
is more severe than is compensated by the currently assigned 
ratings.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the September 2002 
SOC and the July 2005 SSOC.  Specifically, the September 2002 
SOC detailed the evidentiary requirements for an increased 
disability rating for the veteran's knee disabilities.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
October 21, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The October 
2004 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "Please provide us with any 
evidence or information that you may have pertaining to your 
appeal."  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for VA medical examinations and 
opinions in December 2001, and as directed in the Board's 
September 2004 remand, again in April 2005.   The contents of 
these examination opinions will also be discussed below.  
These medical reports each reflect that a medical 
professional reviewed the veteran's past medical history and 
other evidence contained in the claims file in reaching their 
conclusions about the status and severity of the veteran's 
bilateral knee disabilities.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
provided sworn testimony before the undersigned at a personal 
hearing in February 2004.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.
Specific schedular criteria - knee disabilities

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

(ii.)  Arthritis

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
separately evaluated as 30 percent disabling under Diagnostic 
Code 5257 and 10 percent disabling under Diagnostic Code 5010 
and also an increased rating for his service-connected right 
knee disability, which is currently separately evaluated as 
10 percent disabling under Diagnostic Code 5257 and 10 
percent disabling under Diagnostic Code 5010 [arthritis].  

Because this case involves two disabilities which are rated 
under the same diagnostic codes, the Board will discuss them 
together. 
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

By the veteran's account, the principal manifestations of his 
bilateral knee disorders are pain, loss of range of motion 
and instability.  Such symptoms have to some extent been 
confirmed on objective examination.

The RO has applied Diagnostic Code 5257 to the veteran's left 
and right knees.  Diagnostic Code 5257 refers to instability; 
in addition it appears to be a catchall provision which may 
encompass many disabilities not otherwise provided for in the 
rating schedule.  As such, it appears to be the most 
appropriate choice.  

The veteran's knee disabilities have each been separately 
rated as 10 percent disabling due to arthritis.  This, too, 
appears to be appropriate.  The medical evidence of record, 
including the April 2005 VA examination, indicates that the 
veteran has been diagnosed with degenerative joint disease of 
both knees.  As has been discussed above, a veteran who has 
arthritis and instability of the knee may be rated 
separately, provided that any separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  
 
The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
that regard the Board notes that there were no findings of 
ankylosis on examination of either knee.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Thus, the veteran is not entitled to an increased 
rating under Diagnostic Code 5256 for ankylosis.  In 
addition, there is no evidence of a dislocated cartilage in 
either knee as would be necessary under Diagnostic Code 5258.  

In short, for reasons stated immediately above the Board 
believes that the separate ratings under Diagnostic Codes 
5257 and 5010-5003 which have previously been assigned by the 
RO are appropriate.  The veteran has not requested that 
additional diagnostic codes be considered.  

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 30 percent disabling for surgical residuals and 10 percent 
disabling for traumatic degenerative joint disease.  

Diagnostic Code 5257

The veteran has been granted the maximum disability rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 30 
percent.    

Arthritis

The medical records indicate that the veteran has been 
diagnosed with degenerative joint disease of the left knee.  
Thus, at a minimum a 10 percent disability rating may be 
assigned due to x-ray evidence of arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  The Board has further 
reviewed the medical and other evidence of record in order to 
determine whether a higher rating may be assigned based on 
limitation of motion of the left knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  

The VA examiner noted in the April 2005 examination report 
that the veteran showed active extension to 5 degrees and 
active flexion to 55 degrees.  
In this case, at no time during the course of the appeal has 
the movement of the leg been shown to be compromised to a 
degree which would be compensable Diagnostic Code 5260.  For 
a compensable rating under Diagnostic Code 5260, flexion must 
be limited to 45 degrees.  The most severely limited flexion 
shown on examination of the veteran's left knee has been 55 
degrees.  Thus, a compensable rating is not warranted under 
Diagnostic 5260.   

For a compensable rating under Diagnostic Code 5261, 
extension must be limited to 10 degrees.  The 5 degrees of 
extension shown at the February 2005 VA likewise does not 
allow for the assignment of a 10 percent rating under 
Diagnostic Code 5261.  There is no other clinical finding 
indicative of more limited extension which would call for the 
award of a disability rating higher than 10 percent under 
Diagnostic Code 5261.  

Thus, limitation of both extension and flexion of the 
veteran's left knee is noncompensably disabling.  See 
VAOPGCPREC 9-04 (2004) [providing that limitation of flexion 
and limitation of extension of the same leg may be must be 
rated separately.  Accordingly, the rating which must be 
assigned is 10 percent, based on x-ray evidence of 
degenerative joint disease of the knee under Diagnostic Code 
5003.

In summary, the separate 30 percent and 10 percent schedular 
ratings were appropriately assigned and will be continued.    

The Board will discuss DeLuca considerations and the matter 
of referral for an extraschedular rating below. 




	(CONTINUED ON NEXT PAGE)


2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling for instability and 10 percent 
disabling for arthritis.  

Diagnostic Code 5257

The veteran has been assigned a 10 percent disability rating 
for mild instability experienced in his right knee.  In order 
to receive the next highest 20 percent rating, the medical 
evidence of record would need to show moderate disability.  

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence, to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6 (2005).  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, 
Third College Edition (1988), 871.  

At the April 2005 VA examination, the examiner found 
"slight" instability.  
The other medical evidence of record includes July 2002 VA 
treatment records and a December 2001 VA examination.  Both 
of those records fail to document any instability in the 
veteran's right knee.      

There is not of record additional treatment related to the 
veteran's right knee instability.  Although the veteran has 
reported instances of locking, he stated at the time of the 
April 2005 examination that he had not experienced any 
locking recently.  Moreover, he denied incidents of 
subluxation in the right knee.   

In short, there is not of record medical evidence showing 
that instability and subluxation experienced by the veteran 
is moderate or severe, such to merit the assignment of a 20 
percent or 30 percent disability rating under Diagnostic Code 
5257.  The only assessment which shows instability at all is 
by the April 2005 VA examiner, who characterized the 
instability as "slight".  There is no competent medical 
evidence to the contrary.  Therefore, the 10 percent 
disability rating under Diagnostic Code 5257 is continued.  
 
Arthritis

As indicated above, the medical records indicate that the 
veteran has been diagnosed with degenerative joint disease of 
the right knee.  A10 percent disability rating has been 
assigned due to x-ray evidence of arthritis.  The Board has 
further reviewed the medical and other evidence of record in 
order to determine whether a higher rating may be assigned 
based on limitation of motion of the right knee.  

The VA examiner noted in the April 2005 examination report 
that the veteran showed active extension to 5 degrees and 
active flexion to 80 degrees.  
For a compensable rating under Diagnostic Code 5260, flexion 
must be limited to 45 degrees.  Thus, a compensable rating is 
not warranted under Diagnostic 5260.   

For a compensable rating under Diagnostic Code 5261, 
extension must be limited to 10 degrees.  The 5 degrees of 
extension shown at the April 2005 VA also does not allow for 
the assignment of a 10 percent rating under Diagnostic Code 
5261.  

There is no other clinical finding indicative of more limited 
extension which would call for the award of a disability 
rating higher than 10 percent under Diagnostic Code 5261.  
The only other measurement of right knee motion, in December 
2001, shows extension to zero degrees (i.e. normal according 
to 38 C.F.R. § 4.71, Plate II.) and flexion to120 degrees.  

Thus, limitation of both extension and flexion of the 
veteran's right knee are noncompensably disabling under the 
schedular criteria.  Accordingly, the rating which must be 
assigned is 10 percent, based on x-ray evidence of 
degenerative joint disease of the knee under Diagnostic Code 
5003.

In summary, separate 10 percent ratings are appropriately 
assigned under Diagnostic Codes 5257 and 5010.

Both issues
DeLuca considerations 

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45 for both knees, which have been 
discussed above.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5257.  However, the provisions of 38 C.F.R. § 
4.40 and § 4.45 are for consideration in this case with 
respect to the rating under Diagnostic Code 5010.

After having carefully reviewed the record, the Board 
concludes that additional compensation due to loss of 
function due to pain, weakness, fatigability or 
incoordination is not warranted for symptomatology associated 
with the veteran's bilateral degenerative joint disease.  
Specifically, as discussed in greater detail above, the 
veteran experiences only a noncompensably disabling loss of 
range of motion.  Moreover, the veteran's testimony in 
February 2004 and presentation of his condition at the April 
2005 examination clearly indicates that although he 
experiences flare-ups of pain and uses knee braces and a 
cane, he continues to work full time and suffers disruption 
only in activities such as playing sports.  Moreover, and 
crucially in the Board's estimation, the veteran's knees were 
apparently functional enough for the veteran to be accepted 
as a civilian contractor for a six month assignment in Iraq.  

In short, the current 10 percent rating under DC 5010 
adequately compensates the veteran for his knee disability 
due to degenerative joint disease for both his left and right 
knees.  



Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96. 
In the July 2005 Supplemental Statement of the Case, the RO 
specifically determined that the veteran's service-connected 
condition does not warrant referral for extra-schedular 
consideration.  The Board will therefore address the 
possibility of the assignment of an extraschedular rating for 
both knee disabilities.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2005).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. The record does not show 
frequent periods of hospitalization for treatment for either 
of the veteran's service-connected knee disabilities.  
Indeed, there is no evidence of hospitalization during the 
course of this appeal.  There is also no evidence of an 
unusual clinical picture, and the veteran has pointed to 
none.

There is also no evidence of marked interference with 
employment due to either of the veteran's knee disabilities.  
Indeed, the April 2005 VA examination report documents  that 
the veteran has been employed full time in parts processing 
and had recently returned from work as a civilian contractor 
in Iraq.  

The Board notes that the veteran indicated in his February 
2004 testimony that he had been moved to positions that 
required less physical work by his then-current employer.  
However, he has continued to work full time.  

The Board wishes to make it clear that it does not doubt that 
the veteran's bilateral knee disabilities interfere to some 
extent with his employability.  However, any such 
interference is reflected in the disability ratings that are 
currently assigned. Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings. 
  
In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected 
bilateral knee disabilities present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral of this 
case for consideration of an extraschedular evaluation is not 
warranted.


Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for his service-connected bilateral knee disabilities.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected left knee disability, currently evaluated 
as 30 percent disabling for surgical residuals and 
10 percent disabling for arthritis, is denied.    

Entitlement to an increased disability rating for the 
service-connected right knee disability, currently evaluated 
as 10 percent disabling for instability and 10 percent for 
arthritis, is denied.    



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


